

EXHIBIT 10.1
Execution Version
GOLDMAN, SACHS & CO. | 200 WEST STREET | NEW YORK, NEW YORK 10282-2198 | TEL:
212-902-1000
Opening Transaction
To:


Intuitive Surgical, Inc.
1266 Kifer Rd
Sunnyvale, CA 94086
A/C:
#########
From:
Goldman, Sachs & Co.
Re:
Capped Accelerated Stock Buyback
Ref. No:
As provided in the Supplemental Confirmation
Date:
July 29, 2013
 
 

This master confirmation (this “Master Confirmation”), dated as of July 29, 2013
is intended to set forth certain terms and provisions of certain Transactions
(each, a “Transaction”) entered into from time to time between Goldman, Sachs &
Co. (“GS&Co.”) and Intuitive Surgical, Inc. (“Counterparty”). This Master
Confirmation, taken alone, is neither a commitment by either party to enter into
any Transaction nor evidence of a Transaction. The additional terms of any
particular Transaction shall be set forth in (i) a Supplemental Confirmation in
the form of Schedule A hereto (a “Supplemental Confirmation”), which shall
reference this Master Confirmation and supplement, form a part of, and be
subject to this Master Confirmation and (ii) a Trade Notification in the form of
Schedule B hereto (a “Trade Notification”), which shall reference the relevant
Supplemental Confirmation and supplement, form a part of, and be subject to such
Supplemental Confirmation. This Master Confirmation, each Supplemental
Confirmation and the related Trade Notification together shall constitute a
“Confirmation” as referred to in the Agreement specified below.
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation. This Master Confirmation, each Supplemental Confirmation and the
related Trade Notification evidence a complete binding agreement between
Counterparty and GS&Co. as to the subject matter and terms of each Transaction
to which this Master Confirmation, such Supplemental Confirmation and Trade
Notification relate and shall supersede all prior or contemporaneous written or
oral communications with respect thereto.
This Master Confirmation, each Supplemental Confirmation and each Trade
Notification supplement, form a part of, and are subject to an agreement in the
form of the 1992 ISDA Master Agreement (Multicurrency-Cross Border) (the
“Agreement”) as if GS&Co. and Counterparty had executed the Agreement on the
date of this Master Confirmation (but without any Schedule except for (i) the
election of Loss and Second Method, New York law (without reference to its
choice of laws doctrine other than Title 14 of Article 5 of the New York General
Obligations Law) as the governing law and US Dollars (“USD”) as the Termination
Currency, (ii) the election that subparagraph (ii) of Section 2(c) will not
apply to the Transactions, (iii) the replacement of the word “third” in the last
line of Section 5(a)(i) with the word “first,” (iv) the election that the “Cross
Default” provisions of Section 5(a)(vi), as amended by (x) deleting the words “,
or becoming capable at such time of being declared,” from Section 5(a)(vi)(1)
and (y) inserting at the end of Section 5(a)(vi) “; provided, however, that
notwithstanding the foregoing, an Event of Default shall not be deemed to have
occurred at any time under clause (2) hereof if the default is a failure to pay
caused, as demonstrated to the reasonable satisfaction of the other party,
solely by an error or omission of an administrative or operational nature where
(i) funds required to make payment were available to the relevant party to
enable it to make the relevant payment when due and (ii) such payment is in fact
made within 2 Local Business Days after the relevant party receives written
notice from an interested party of such default”, shall apply to GS&Co. and
Counterparty, with a “Threshold Amount” of USD 50 million in each case, (v) the
designation of the General Guarantee Agreement dated January 30, 2006 made by
The Goldman Sachs Group, Inc. (“GS Group”) in favor of each person to whom
GS&Co. may owe any Obligations (as defined in the General Guarantee Agreement)
and filed as Exhibit 10.45 to GS Group’s



--------------------------------------------------------------------------------



Form 10-K for the fiscal year ended November 25, 2005 and any successor
guarantee by GS Group in favor of each person to whom GS&Co. may owe any
Obligations (as defined in the General Guarantee Agreement) as a Credit Support
Document under the Agreement and (vi) the designation of GS Group as a Credit
Support Provider in relation to GS&Co. under the Agreement.
The Transactions shall be the sole Transactions under the Agreement. If there
exists any ISDA Master Agreement between GS&Co. and Counterparty or any
confirmation or other agreement between GS&Co. and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between GS&Co. and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which GS&Co.
and Counterparty are parties, the Transactions shall not be considered
Transactions under, or otherwise governed by, such existing or deemed ISDA
Master Agreement.
All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation, each Supplemental Confirmation and each Trade
Notification except as expressly modified herein or in the related Supplemental
Confirmation.
If, in relation to any Transaction to which this Master Confirmation, a
Supplemental Confirmation and a Trade Notification relate, there is any
inconsistency between the Agreement, this Master Confirmation, any Supplemental
Confirmation, any Trade Notification and the Equity Definitions, the following
will prevail for purposes of such Transaction in the order of precedence
indicated: (i) such Trade Notification, (ii) such Supplemental Confirmation;
(iii) this Master Confirmation; (iv) the Agreement; and (v) the Equity
Definitions.
1.Each Transaction constitutes a Share Forward Transaction for the purposes of
the Equity Definitions. Set forth below are the terms and conditions that,
together with the terms and conditions set forth in the Supplemental
Confirmation and Trade Notification relating to any Transaction, shall govern
such Transaction.
General Terms:
 
 
 
 
 
Trade Date:
For each Transaction, as set forth in the related Supplemental Confirmation.
 
 
 
 
Buyer:
Counterparty
 
 
 
 
Seller:
GS&Co.
 
 
 
 
Shares:
Common Stock, par value USD0.001 per share, of Counterparty (Ticker: ISRG)
 
 
 
 
Exchange:
The NASDAQ Global Select Market
 
 
 
 
Related Exchange(s):
All Exchanges.
 
 
 
 
Prepayment\Variable
Obligation:
Applicable
 
 
 
 
Prepayment Amount:
For each Transaction, as set forth in the related Supplemental Confirmation.
 
 
 
 
Prepayment Date:
For each Transaction, as set forth in the related Supplemental Confirmation.

 
 
 
Valuation:
 
 
 
 
 
Hedge Period:
The period from and including the first Exchange Business Day following the
Trade Date to and including the Hedge Completion Date.


2

--------------------------------------------------------------------------------



 
Hedge Completion Date:
For each Transaction, as set forth in the related Trade Notification, to be the
Exchange Business Day on which GS&Co. finishes establishing its initial
commercially reasonable hedge positions in respect of such Transaction, as
determined by GS&Co. in its sole discretion, but in no event later than the
Hedge Period End Date.
 
 
 
 
Hedge Period End Date:
For each Transaction, as set forth in the related Supplemental Confirmation,
subject to postponement as provided in “Valuation Disruption” below.
 
 
 
 
Hedge Period Reference
Price:
For each Transaction, as set forth in the related Trade Notification, to be the
average of the VWAP Prices for the Exchange Business Days in the Hedge Period,
subject to “Valuation Disruption” below.
 
 
 
 
VWAP Price:
For any Exchange Business Day, as determined by the Calculation Agent based on
the NASDAQ 10b-18 Volume Weighted Average Price per Share for the regular
trading session (including any extensions thereof) of the Exchange on such
Exchange Business Day (without regard to pre-open or after hours trading outside
of such regular trading session for such Exchange Business Day), as published by
Bloomberg at 4:15 p.m. New York time (or 15 minutes following the end of any
extension of the regular trading session) on such Exchange Business Day, on
Bloomberg page “ISRG Q <Equity> AQR_SEC” (or any successor thereto), or if such
price is not so reported on such Exchange Business Day for any reason or is, in
the Calculation Agent’s reasonable discretion, erroneous, such VWAP Price shall
be as reasonably determined by the Calculation Agent. For purposes of
calculating the VWAP Price, the Calculation Agent will include only those trades
that are reported during the period of time during which Counterparty could
purchase its own shares under Rule 10b-18(b)(2) and are effected pursuant to the
conditions of Rule 10b-18(b)(3), each under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) (such trades, “Rule 10b-18 eligible
transactions”).
 
 
 
 
Forward Price:
The average of the VWAP Prices for the Exchange Business Days in the Calculation
Period, subject to “Valuation Disruption” below.
 
 
 
 
Forward Price
Adjustment Amount:
For each Transaction, as set forth in the related Trade Notification, to be
equal to the product of the Forward Price Adjustment Percentage for such
Transaction and the Hedge Period Reference Price for such Transaction.
 
 
 
 
Forward Price Adjustment
Percentage:
For each Transaction, as set forth in the related Supplemental Confirmation.

 
Calculation Period:
The period from and including the Calculation Period Start Date to and including
the Termination Date.
 
 
 
 
Calculation Period Start Date:
For each Transaction, the first Exchange Business Day in the Hedge Period.

 
Termination Date:
The Scheduled Termination Date; provided that GS&Co. shall have the right to
designate any Exchange Business Day on or after the First Acceleration Date to
be the Termination Date (the “Accelerated Termination Date”) by delivering
notice to Counterparty of any such designation prior to 6:00 P.M. New York City
time on the Exchange Business Day immediately following the designated
Accelerated Termination Date.
 
 
 
 
Scheduled Termination Date:
For each Transaction, as set forth in the related Supplemental Confirmation,
subject to postponement as provided in “Valuation Disruption” below.



3

--------------------------------------------------------------------------------



 
First Acceleration Date:
For each Transaction, as set forth in the related Supplemental Confirmation.
 
 
 
 
Valuation Disruption:
The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” and
inserting the words “at any time on any Scheduled Trading Day during the Hedge
Period, Calculation Period or Settlement Valuation Period” after the word
“material,” in the third line thereof.
 
 
 
 
 
Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.
 
 
 
 
 
Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that a Disrupted Day occurs (i) in the Hedge Period or the Calculation
Period, the Calculation Agent may, in its good faith and commercially reasonable
discretion, postpone either or both of the Hedge Period End Date and/or the
Scheduled Termination Date, or (ii) in the Settlement Valuation Period, the
Calculation Agent may extend the Settlement Valuation Period. If any such
Disrupted Day is a Disrupted Day because of a Market Disruption Event (or a
deemed Market Disruption Event as provided herein), the Calculation Agent shall
determine whether (i) such Disrupted Day is a Disrupted Day in full, in which
case the VWAP Price for such Disrupted Day shall not be included for purposes of
determining the Hedge Period Reference Price, the Forward Price or the
Settlement Price, as the case may be, or (ii) such Disrupted Day is a Disrupted
Day only in part, in which case the VWAP Price for such Disrupted Day shall be
determined by the Calculation Agent based on Rule 10b-18 eligible transactions
in the Shares on such Disrupted Day effected before the relevant Market
Disruption Event occurred and/or after the relevant Market Disruption Event
ended, and the weighting of the VWAP Price for the relevant Exchange Business
Days during the Hedge Period, the Calculation Period or the Settlement Valuation
Period, as the case may be, shall be adjusted in a commercially reasonable
manner by the Calculation Agent for purposes of determining the Hedge Period
Reference Price, the Forward Price or the Settlement Price, as the case may be,
with such adjustments based on, among other factors, the duration of any Market
Disruption Event and the volume, historical trading patterns and price of the
Shares. Any Scheduled Trading Day on which the Exchange is scheduled to close
prior to its normal close of trading shall be deemed to be a Disrupted Day in
full.
 
 
 
 
 
If a Disrupted Day occurs during the Hedge Period, the Calculation Period or the
Settlement Valuation Period, as the case may be, and each of the nine
immediately following Scheduled Trading Days is a Disrupted Day, then the
Calculation Agent, in its good faith and commercially reasonable discretion, may
deem such ninth Scheduled Trading Day to be an Exchange Business Day that is not
a Disrupted Day and determine the VWAP Price for such ninth Scheduled Trading
Day using its good faith estimate of the value of the Shares on such ninth
Scheduled Trading Day based on the volume, historical trading patterns and price
of the Shares and such other factors as it deems appropriate.
 
 
 
Settlement Terms:
 
 
Physical Settlement:
Applicable; provided that GS&Co. does not, and shall not, make the agreement or
the representations set forth in Section 9.11 of the Equity Definitions related
to the restrictions imposed by applicable securities laws with respect to any
Shares delivered by GS&Co. to Counterparty under any Transaction.


4

--------------------------------------------------------------------------------



 
Number of Shares
to be Delivered:
A number of Shares equal to (a) the Prepayment Amount divided by (b)(i) the
Forward Price minus (ii) the Forward Price Adjustment Amount; provided that the
Number of Shares to be Delivered shall not be less than the Minimum Shares and
not greater than the Maximum Shares. The Number of Shares to be Delivered on the
Settlement Date shall be reduced, but not below zero, by any Shares delivered
pursuant to the Initial Share Delivery and the Minimum Share Delivery described
below.
 
 
 
 
Excess Dividend Amount:
For the avoidance of doubt, all references to the Excess Dividend Amount shall
be deleted from Section 9.2(a)(iii) of the Equity Definitions.
 
 
 
 
Settlement Date:
The date that is one Settlement Cycle immediately following the Termination
Date.
 
 
 
 
Settlement Currency:
USD
 
 
 
 
Initial Share Delivery:
GS&Co. shall deliver a number of Shares equal to the Initial Shares to
Counterparty on the Initial Share Delivery Date in accordance with Section 9.4
of the Equity Definitions, with the Initial Share Delivery Date deemed to be a
“Settlement Date” for purposes of such Section 9.4.
 
 
 
 
Initial Share Delivery Date:
For each Transaction, as set forth in the related Supplemental Confirmation.

 
Initial Shares:
For each Transaction, as set forth in the related Supplemental Confirmation.

 
 
 
 
Minimum Share Delivery:
GS&Co. shall deliver a number of Shares equal to the excess, if any, of the
Minimum Shares over the Initial Shares on the Minimum Share Delivery Date in
accordance with Section 9.4 of the Equity Definitions, with the Minimum Share
Delivery Date deemed to be a “Settlement Date” for purposes of such Section 9.4.
 
 
 
 
Minimum Share Delivery
Date:
The date one Settlement Cycle immediately following the Hedge Completion Date.
 
Minimum Shares:
For each Transaction, as set forth in the related Supplemental Confirmation.

 
 
 
 
Maximum Shares:
For each Transaction, as set forth in the related Supplemental Confirmation.

 
 
 
Share Adjustments:
 
 
 
 
 
Potential Adjustment Event:
Notwithstanding anything to the contrary in Section 11.2(e) of the Equity
Definitions, an Extraordinary Dividend shall not constitute a Potential
Adjustment Event.
 
 
 
 
 
It shall constitute an additional Potential Adjustment Event if the Scheduled
Termination Date for any Transaction is postponed pursuant to “Valuation
Disruption” above, in which case the Calculation Agent may, in its commercially
reasonable discretion, adjust any relevant terms of any such Transaction as
appropriate to account for the economic effect on the Transaction of such
postponement.
 
 
 
 
Extraordinary Dividend:
Any dividend or distribution on the Shares (other than any dividend or
distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) or (B) of the Equity Definitions).




5

--------------------------------------------------------------------------------



 
Method of Adjustment:
Calculation Agent Adjustment
 
 
 
Extraordinary Events:
 
 
 
 
 
Consequences of
Merger Events:
 

 
(a)
Share-for-Share:
 
Modified Calculation Agent Adjustment
 
 
 
 
 
 
(b)
Share-for-Other:
 
Cancellation and Payment
 
 
 
 
 
 
(c)
Share-for-Combined:
 
Component Adjustment

 
Tender Offer:
Applicable; provided that (i) Section 12.1(l) of the Equity Definitions shall be
amended (x) by deleting the parenthetical in the fifth line thereof, (y) by
replacing “that” in the fifth line thereof with “whether or not such
announcement” and (z) by adding immediately after the words “Tender Offer” in
the fifth line thereof “, and any publicly announced change or amendment to such
an announcement (including the announcement of an abandonment of such
intention)” and (ii) Sections 12.3(a) and 12.3(d) of the Equity Definitions
shall each be amended by replacing each occurrence of the words “Tender Offer
Date” by “Announcement Date.”
 
 
 
 
Consequences of
Tender Offers:
 

 
(a)
Share-for-Share:
 
Modified Calculation Agent Adjustment or Cancellation and Payment, at the
election of GS&Co.
 
 
 
 
 
 
(b)
Share-for-Other:
 
Modified Calculation Agent Adjustment or Cancellation and Payment, at the
election of GS&Co.
 
 
 
 
 
 
(c)
Share-for-Combined:
 
Modified Calculation Agent Adjustment or Cancellation and Payment, at the
election of GS&Co.

 
Nationalization,
Insolvency or Delisting:
Cancellation and Payment; provided that in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it shall also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, the
American Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global
Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such
exchange or quotation system shall be deemed to be the Exchange.
Additional Disruption Events:
 

 
(a)
Change in Law:
 
Applicable
 
 
 
 
 
 
(b)
Failure to Deliver:
 
Applicable
 
 
 
 
 
 
(c)
Insolvency Filing:
 
Applicable
 
 
 
 
 
 
(d)
Loss of Stock Borrow:
 
Applicable
 
 
 
 
 
 
 
Maximum Stock Loan Rate:
 
275 basis points per annum













 
Hedging Party:
GS&Co.
 
 
 
 
 
 
 
 
Determining Party:
GS&Co.
 
 


6

--------------------------------------------------------------------------------



Additional Termination Event(s):
Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Extraordinary Event, any Transaction would be cancelled or
terminated (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions, an Additional Termination Event (with such terminated
Transaction(s) (or portions thereof) being the Affected Transaction(s) and
Counterparty being the sole Affected Party) shall be deemed to occur, and, in
lieu of Sections 12.7, 12.8 and 12.9 of the Equity Definitions, Section 6 of the
Agreement shall apply to such Affected Transaction(s).
 
 
 
 
 
The declaration by the Issuer of any Extraordinary Dividend, the ex-dividend
date for which occurs or is scheduled to occur during the Relevant Dividend
Period, will constitute an Additional Termination Event, with Counterparty as
the sole Affected Party and all Transactions hereunder as the Affected
Transactions. For the avoidance of doubt, any amount payable under Section
6(d)(ii) of the Agreement in respect of such Additional Termination Event shall
be calculated without regard to such Extraordinary Dividend.
 
 
 
Relevant Dividend Period:
The period from and including the first day of the Hedge Period to and including
the Relevant Dividend Period End Date.
 
 
 
Relevant Dividend Period End Date:
If Annex A applies, the last day of the Settlement Valuation Period; otherwise,
the Termination Date.
 
 
 
Non-Reliance/Agreements and Acknowledgements Regarding Hedging
Activities/Additional Acknowledgements:
Applicable
 
 
 
Transfer:
Notwithstanding anything to the contrary in the Agreement, GS&Co. may assign,
transfer and set over all rights, title and interest, powers, privileges and
remedies of GS&Co. under any Transaction, in whole or in part, to an affiliate
of GS&Co. whose obligations are guaranteed by The Goldman Sachs Group, Inc.
without the consent of Counterparty.
 
 
 
GS&Co. Payment Instructions:
Chase Manhattan Bank New York
For A/C Goldman, Sachs & Co.
A/C #############
ABA: ##########
 
 
 
Counterparty’s Contact Details
for Purpose of Giving Notice:
To be provided by Counterparty
 
 
 
GS&Co.’s Contact Details for
Purpose of Giving Notice:
Goldman, Sachs & Co.
555 California Street, 42nd Floor
San Francisco, CA 94104
Attention: ###########, Equity Capital Markets
Telephone: ############


 
 
With a copy to:
 
 
 







 
 
Attention: ################
 
 
Equity Capital Markets
 
 
Phone: ############
 
 
Fax: ############
 
 
E-mail: #######################
 
 
 
 
 
And email notification to the following address:
 
 
#####################################

2.    Calculation Agent.    GS&Co.

7

--------------------------------------------------------------------------------



3.    Additional Mutual Representations, Warranties and Covenants of Each Party.
In addition to the representations, warranties and covenants in the Agreement,
each party represents, warrants and covenants to the other party that:
(a)Eligible Contract Participant. It is an “eligible contract participant”, as
defined in the U.S. Commodity Exchange Act (as amended), and is entering into
each Transaction hereunder as principal (and not as agent or in any other
capacity, fiduciary or otherwise) and not for the benefit of any third party.
(b)Accredited Investor. Each party acknowledges that the offer and sale of each
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of Section
4(2) thereof. Accordingly, each party represents and warrants to the other that
(i) it has the financial ability to bear the economic risk of its investment in
each Transaction and is able to bear a total loss of its investment, (ii) it is
an “accredited investor” as that term is defined under Regulation D under the
Securities Act and (iii) the disposition of each Transaction is restricted under
this Master Confirmation, the Securities Act and state securities laws.
4.    Additional Representations, Warranties and Covenants of Counterparty. In
addition to the representations, warranties and covenants in the Agreement,
Counterparty represents, warrants and covenants to GS&Co. that:
(a)The purchase or writing of each Transaction and the transactions contemplated
hereby will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.
(b)It is not entering into any Transaction (i) on the basis of, and is not aware
of, any material non-public information with respect to the Shares (ii) in
anticipation of, in connection with, or to facilitate, a distribution of its
securities, a self tender offer or a third-party tender offer or (iii) to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares).
(c)Each Transaction is being entered into pursuant to a publicly disclosed Share
buy-back program and its Board of Directors has approved the use of derivatives
to effect the Share buy-back program.
(d)Without limiting the generality of Section 13.1 of the Equity Definitions, it
acknowledges that neither GS&Co. nor any of its affiliates is making any
representations or warranties or taking any position or expressing any view with
respect to the treatment of any Transaction under any accounting standards
including FASB Statements 128, 133 as amended, or 149, 150, EITF 00-19, 01-6,
03-6 or 07-5 (or any successor issue statements) or under the Financial
Accounting Standards Board’s Liabilities & Equity Project.
(e)As of (i) the date hereof and (ii) the Trade Date for each Transaction
hereunder, Counterparty is in compliance with its reporting obligations under
the Exchange Act and its most recent Annual Report on Form 10-K, together with
all reports subsequently filed by it pursuant to the Exchange Act, taken
together and as amended and supplemented to the date of this representation, do
not, as of their respective filing dates, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading;
(f)Counterparty shall report each Transaction as required under Regulation S-K
under the Exchange Act.
(g)The Shares are not, and Counterparty will not cause the Shares to be, subject
to a “restricted period” (as defined in Regulation M promulgated under the
Exchange Act (“Regulation M”)) at any time during any Regulation M Period (as
defined below) for any Transaction unless Counterparty has provided written
notice to GS&Co. of such restricted period not later than the Scheduled Trading
Day immediately preceding the first day of such “restricted period”;
Counterparty acknowledges that any such notice may cause a Disrupted Day to
occur pursuant to Section 5 below; accordingly, Counterparty acknowledges that
its delivery of such notice must comply with the standards set forth in Section
6 below; “Regulation M Period” means, for any Transaction, (i) the Relevant
Period (as defined below) and (ii) the Settlement Valuation Period, if any, for
such Transaction. “Relevant Period” means, for any Transaction, the period
commencing on the first day of the Hedge Period for such Transaction and ending
on the earlier of (i) the Scheduled Termination Date and (ii) the last
Additional Relevant Day (as specified in the related Supplemental Confirmation)
for such Transaction, or such earlier day as elected by GS&Co. and communicated
to Counterparty on such day (or, if later, the First Acceleration Date without
regard to any acceleration thereof pursuant to “Special Provisions for
Acquisition Transaction Announcements” below).
(h)As of the Trade Date, the Prepayment Date, the Initial Share Delivery Date,
the Minimum Share Delivery Date and the Settlement Date for each Transaction,
Counterparty is not “insolvent” (as such term is defined under Section 101(32)
of the U.S. Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”)) and Counterparty would be able to purchase a number of
Shares with a value equal to the Prepayment Amount in compliance with the laws
of the jurisdiction of Counterparty’s incorporation.

8

--------------------------------------------------------------------------------



(i)Counterparty is not and, after giving effect to any Transaction, will not be,
required to register as an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.
(j)Counterparty has not and will not enter into agreements similar to the
Transactions described herein where any initial hedge period, calculation
period, relevant period or settlement valuation period (each however defined) in
such other transaction will overlap at any time (including as a result of
extensions in such initial hedge period, calculation period, relevant period or
settlement valuation period as provided in the relevant agreements) with any
Relevant Period or, if applicable, any Settlement Valuation Period under this
Master Confirmation. In the event that the initial hedge period, relevant
period, calculation period or settlement valuation period in any other similar
transaction overlaps with any Relevant Period or, if applicable, Settlement
Valuation Period under this Master Confirmation as a result of any postponement
of the Scheduled Termination Date or extension of the Settlement Valuation
Period pursuant to “Valuation Disruption” above, Counterparty shall promptly
amend such transaction to avoid any such overlap.
5.    Additional Covenants of GS&Co. In addition to the representations,
warranties and covenants in the Agreement and those contained herein, GS&Co.
covenants to Counterparty that with respect to purchases of Shares by GS&Co. or
any of its affiliates in connection with its hedging activities in relation to
any Transaction during the Hedge Period for such Transaction, GS&Co. or such
affiliate will use good faith and commercially reasonable efforts to effect such
purchases in a manner so that, if such purchases were made by Counterparty, they
would meet the requirements of paragraphs (b)(2), (3) and (4) of Rule 10b-18
under the Exchange Act (taking into account any applicable Securities and
Exchange Commission or staff no-action letters or interpretations as appropriate
and subject to any delays between execution and reporting of a trade of the
Shares on the Exchange and other circumstances beyond GS&Co.’s or such
affiliate’s control).
6.    Regulatory Disruption. In the event that GS&Co. concludes, in its sole
discretion based on the advice of counsel, that it is appropriate with respect
to any legal, regulatory or self-regulatory requirements or related policies and
procedures (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted by GS&Co.), for it to refrain from
purchasing Shares on any Scheduled Trading Day or Days during the Hedge Period,
the Calculation Period or, if applicable, the Settlement Valuation Period,
GS&Co. may by written notice to Counterparty elect to deem that a Market
Disruption Event has occurred and will be continuing on such Scheduled Trading
Day or Days.
7.    10b5-1 Plan. Counterparty represents, warrants and covenants to GS&Co.
that:
(a)Counterparty is entering into this Master Confirmation and each Transaction
hereunder in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or any other
antifraud or anti-manipulation provisions of the federal or applicable state
securities laws and that it has not entered into or altered and will not enter
into or alter any corresponding or hedging transaction or position with respect
to the Shares. Counterparty acknowledges that it is the intent of the parties
that each Transaction entered into under this Master Confirmation comply with
the requirements of paragraphs (c)(1)(i)(A) and (B) of Rule 10b5-1 and each
Transaction entered into under this Master Confirmation shall be interpreted to
comply with the requirements of Rule 10b5-1(c).
(b)    Counterparty will not seek to control or influence GS&Co.’s decision to
make any “purchases or sales” (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3))
under any Transaction entered into under this Master Confirmation, including,
without limitation, GS&Co.’s decision to enter into any hedging transactions.
Counterparty represents and warrants that it has consulted with its own advisors
as to the legal aspects of its adoption and implementation of this Master
Confirmation, each Supplemental Confirmation and each Trade Notification under
Rule 10b5-1.
(c)    Counterparty acknowledges and agrees that any amendment, modification,
waiver or termination of this Master Confirmation, the relevant Supplemental
Confirmation or Trade Notification must be effected in accordance with the
requirements for the amendment or termination of a “plan” as defined in Rule
10b5-1(c). Without limiting the generality of the foregoing, any such amendment,
modification, waiver or termination shall be made in good faith and not as part
of a plan or scheme to evade the prohibitions of Rule 10b-5, and no such
amendment, modification or waiver shall be made at any time at which
Counterparty or any officer, director, manager or similar person of Counterparty
is aware of any material non-public information regarding Counterparty or the
Shares.
8.    Counterparty Purchases. Counterparty (or any “affiliated purchaser” as
defined in Rule 10b-18 under the Exchange Act (“Rule 10b-18”)) shall not,
without the prior written consent of GS&Co., directly or indirectly purchase any
Shares (including by means of a derivative instrument), listed contracts on the
Shares or securities that are convertible into, or exchangeable or exercisable
for Shares (including, without limitation, any Rule 10b-18 purchases of blocks
(as defined in Rule 10b-18)) during any Relevant Period or, if applicable,
Settlement Valuation Period, except through GS&Co.

9

--------------------------------------------------------------------------------



9.    Special Provisions for Merger Transactions. Notwithstanding anything to
the contrary herein or in the Equity Definitions:
(a)
Counterparty agrees that it:

(i)will not during the period commencing on the Trade Date through the end of
the Relevant Period or, if applicable, the Settlement Valuation Period for any
Transaction make, or permit to be made, any public announcement (as defined in
Rule 165(f) under the Securities Act) of any Merger Transaction or potential
Merger Transaction unless such public announcement is made prior to the opening
or after the close of the regular trading session on the Exchange for the
Shares;
(ii)shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) notify GS&Co. following any such announcement
that such announcement has been made; and
(iii)shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) provide GS&Co. with written notice specifying
(i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in Rule
10b-18) during the three full calendar months immediately preceding the
announcement date that were not effected through GS&Co. or its affiliates and
(ii) the number of Shares purchased pursuant to the proviso in Rule 10b-18(b)(4)
under the Exchange Act for the three full calendar months preceding the
announcement date. Such written notice shall be deemed to be a certification by
Counterparty to GS&Co. that such information is true and correct. In addition,
Counterparty shall promptly notify GS&Co. of the earlier to occur of the
completion of such transaction and the completion of the vote by target
shareholders. Counterparty acknowledges that any such notice may cause the terms
of any Transaction to be adjusted or such Transaction to be terminated;
accordingly, Counterparty acknowledges that its delivery of such notice must
comply with the standards set forth in Section 6 above.
(b)
GS&Co. in its sole discretion may (i) make adjustments in good faith and in a
commercially reasonable manner to the terms of any Transaction, including,
without limitation, the Scheduled Termination Date or the Forward Price
Adjustment Amount, and/or suspend the Hedge Period, the Calculation Period
and/or any Settlement Valuation Period or (ii) treat the occurrence of such
public announcement as an Additional Termination Event with Counterparty as the
sole Affected Party and the Transactions hereunder as the Affected Transactions
and with the amount under Section 6(e) of the Agreement determined taking into
account the fact that the Calculation Period or Settlement Valuation Period, as
the case may be, had fewer Scheduled Trading Days than originally anticipated.

“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.
10.    Special Provisions for Acquisition Transaction Announcements. (a) If an
Acquisition Transaction Announcement occurs on or prior to the Settlement Date
for any Transaction, then the Calculation Agent shall make such adjustments to
the exercise, settlement, payment or any other terms of such Transaction
(including, without limitation, the number of Minimum Shares and the Forward
Price Adjustment Amount) as the Calculation Agent determines appropriate, at
such time or at multiple times as the Calculation Agent determines appropriate,
to account for the economic effect on such Transaction of such Acquisition
Transaction Announcement (including adjustments to account for changes in
volatility, expected dividends, stock loan rate and liquidity relevant to the
Shares or to such Transaction). If an Acquisition Transaction Announcement
occurs after the Trade Date, but prior to the First Acceleration Date of any
Transaction, the First Acceleration Date shall be the date of such Acquisition
Transaction Announcement. If the Number of Shares to be Delivered for any
settlement of any Transaction is a negative number, then the terms of the
Counterparty Settlement Provisions in Annex A shall apply.
(b)“Acquisition Transaction Announcement” means (i) the announcement of an
Acquisition Transaction, (ii) an announcement that Counterparty or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, an Acquisition
Transaction, (iv) any other announcement that in the reasonable judgment of the
Calculation Agent may result in an Acquisition Transaction or (v) any
announcement of any change or amendment to any previous Acquisition Transaction
Announcement (including any announcement of the abandonment of any such
previously announced Acquisition Transaction, agreement, letter of intent,
understanding or intention). For the avoidance of doubt, announcements as used
in the definition of Acquisition Transaction Announcement refer to any public
announcement whether made by the Issuer or a third party.

10

--------------------------------------------------------------------------------



(c)“Acquisition Transaction” means (i) any Merger Event (for purposes of this
definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “15%” and to “50%” by “75%” and without
reference to the clause beginning immediately following the definition of
Reverse Merger therein to the end of such definition), Tender Offer or Merger
Transaction or any other transaction involving the merger of Counterparty with
or into any third party, (ii) the sale or transfer of all or substantially all
of the assets of Counterparty, (iii) a recapitalization, reclassification,
binding share exchange or other similar transaction, (iv) any acquisition,
lease, exchange, transfer, disposition (including by way of spin-off or
distribution) of assets (including any capital stock or other ownership
interests in subsidiaries) or other similar event by Counterparty or any of its
subsidiaries where the aggregate consideration transferable or receivable by or
to Counterparty or its subsidiaries exceeds 15% of the market capitalization of
Counterparty and (v) any transaction in which Counterparty or its board of
directors has a legal obligation to make a recommendation to its shareholders in
respect of such transaction (whether pursuant to Rule 14e-2 under the Exchange
Act or otherwise).
11.
Acknowledgments. (a) The parties hereto intend for:

(i)    each Transaction to be a “securities contract” as defined in Section
741(7) of the Bankruptcy Code, a “swap agreement” as defined in Section 101(53B)
of the Bankruptcy Code and a “forward contract” as defined in Section 101(25) of
the Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 362(b)(27),
362(o), 546(e), 546(g), 546(j), 555, 556, 560 and 561 of the Bankruptcy Code;
(ii)    the Agreement to be a “master netting agreement” as defined in Section
101(38A) of the Bankruptcy Code;
(iii)    a party’s right to liquidate, terminate or accelerate any Transaction,
net out or offset termination values or payment amounts, and to exercise any
other remedies upon the occurrence of any Event of Default or Termination Event
under the Agreement with respect to the other party or any Extraordinary Event
that results in the termination or cancellation of any Transaction to constitute
a “contractual right” (as defined in the Bankruptcy Code); and
(iv)    all payments for, under or in connection with each Transaction, all
payments for the Shares (including, for the avoidance of doubt, payment of the
Prepayment Amount) and the transfer of such Shares to constitute “settlement
payments” and “transfers” (as defined in the Bankruptcy Code).
(b)     Counterparty acknowledges that:
(i)    during the term of any Transaction, GS&Co. and its affiliates may buy or
sell Shares or other securities or buy or sell options or futures contracts or
enter into swaps or other derivative securities in order to establish, adjust or
unwind its hedge position with respect to such Transaction;
(ii)    GS&Co. and its affiliates may also be active in the market for the
Shares other than in connection with hedging activities in relation to any
Transaction;
(iii)    GS&Co. shall make its own determination as to whether, when or in what
manner any hedging or market activities in Counterparty’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Forward Price and the VWAP Price;
(iv)    any market activities of GS&Co. and its affiliates with respect to the
Shares may affect the market price and volatility of the Shares, as well as the
Forward Price and VWAP Price, each in a manner that may be adverse to
Counterparty; and
(v)    each Transaction is a derivatives transaction in which it has granted
GS&Co. an option; GS&Co. may purchase shares for its own account at an average
price that may be greater than, or less than, the price paid by Counterparty
under the terms of the related Transaction.
12.    Credit Support Documents. The parties hereto acknowledge that no
Transaction hereunder is secured by any collateral that would otherwise secure
the obligations of Counterparty herein or pursuant to the Agreement.
13.    Set-off. (a) The parties agree to amend Section 6 of the Agreement by
adding a new Section 6(f) thereto as follows:

11

--------------------------------------------------------------------------------



“(f) Upon the occurrence of an Event of Default or Termination Event with
respect to a party who is the Defaulting Party or the Affected Party (“X”), the
other party (“Y”) will have the right (but not be obliged) without prior notice
to X or any other person to set-off or apply any obligation of X owed to Y (or
any Affiliate of Y) (whether or not matured or contingent and whether or not
arising under the Agreement, and regardless of the currency, place of payment or
booking office of the obligation) against any obligation of Y (or any Affiliate
of Y) owed to X (whether or not matured or contingent and whether or not arising
under the Agreement, and regardless of the currency, place of payment or booking
office of the obligation). Y will give notice to the other party of any set-off
effected under this Section 6(f).
Amounts (or the relevant portion of such amounts) subject to set-off may be
converted by Y into the Termination Currency at the rate of exchange at which
such party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency. If any obligation is
unascertained, Y may in good faith estimate that obligation and set-off in
respect of the estimate, subject to the relevant party accounting to the other
when the obligation is ascertained. Nothing in this Section 6(f) shall be
effective to create a charge or other security interest. This Section 6(f) shall
be without prejudice and in addition to any right of set-off, combination of
accounts, lien or other right to which any party is at any time otherwise
entitled (whether by operation of law, contract or otherwise).”
(b)    Notwithstanding anything to the contrary in the foregoing, GS&Co. agrees
not to set off or net amounts due from Counterparty with respect to any
Transaction against amounts due from GS&Co. to Counterparty with respect to
contracts or instruments that are not Equity Contracts. “Equity Contract” means
any transaction or instrument that does not convey to GS&Co. rights, or the
ability to assert claims, that are senior to the rights and claims of common
stockholders in the event of Counterparty’s bankruptcy.
14.    Delivery of Shares. Notwithstanding anything to the contrary herein,
GS&Co. may, by prior notice to Counterparty, satisfy its obligation to deliver
any Shares or Alternative Delivery Property on any date due (an “Original
Delivery Date”) by making separate deliveries of Shares or such Alternative
Delivery Property, as the case may be, at more than one time on or prior to such
Original Delivery Date, so long as the aggregate number of Shares and/or
Alternative Delivery Units so delivered on or prior to such Original Delivery
Date is equal to the number required to be delivered on such Original Delivery
Date.
15.    Early Termination. In the event that an Early Termination Date (whether
as a result of an Event of Default or a Termination Event) occurs or is
designated with respect to any Transaction (except as a result of a Merger Event
in which the consideration or proceeds to be paid to holders of Shares consists
solely of cash), if either party would owe any amount to the other party
pursuant to Section 6(d)(ii) of the Agreement or Article 12 of the Equity
Definitions (any such amount, a “Payment Amount”), then, in lieu of any payment
of such Payment Amount, Counterparty may, no later than the Early Termination
Date or the date on which such Transaction is terminated, elect to deliver or
for GS&Co. to deliver, as the case may be, to the other party a number of Shares
(or, in the case of a Merger Event, a number of units, each comprising the
number or amount of the securities or property that a hypothetical holder of one
Share would receive in such Merger Event (each such unit, an “Alternative
Delivery Unit” and, the securities or property comprising such unit,
“Alternative Delivery Property”)) with a value equal to the Payment Amount, as
determined by the Calculation Agent (and the parties agree that, in making such
determination of value, the Calculation Agent may take into account a number of
factors, including the market price of the Shares or Alternative Delivery
Property on the date of early termination and, if such delivery is made by
GS&Co., the prices at which GS&Co. purchases Shares or Alternative Delivery
Property, in a commercially reasonable manner and over a commercially reasonable
time period, to fulfill its delivery obligations under this Section 15);
provided that in determining the composition of any Alternative Delivery Unit,
if the relevant Merger Event involves a choice of consideration to be received
by holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash. If such delivery is made by Counterparty, paragraphs 2
through 7 of Annex A shall apply as if such delivery were a settlement of the
Transaction to which Net Share Settlement applied, the Cash Settlement Payment
Date were the Early Termination Date and the Forward Cash Settlement Amount were
zero (0) minus the Payment Amount owed by Counterparty.
16.    Calculations and Payment Date upon Early Termination. The parties
acknowledge and agree that in calculating Loss pursuant to Section 6 of the
Agreement GS&Co. may (but need not) determine losses (or gains) without
reference to actual losses incurred but based on expected losses assuming a
commercially reasonable (including without limitation with regard to reasonable
legal and regulatory guidelines) risk bid were used to determine loss (or gain)
to avoid awaiting the

12

--------------------------------------------------------------------------------



delay associated with closing out any hedge or related trading position in a
commercially reasonable manner prior to or sooner following the designation of
an Early Termination Date. Notwithstanding anything to the contrary in Section
6(d)(ii) of the Agreement, all amounts calculated as being due in respect of an
Early Termination Date under Section 6(e) of the Agreement will be payable on
the day that notice of the amount payable is effective; provided that if
Counterparty elects to receive Shares or Alternative Delivery Property in
accordance with Section 15, such Shares or Alternative Delivery Property shall
be delivered on a date selected by GS&Co as promptly as practicable and in a
commercially reasonable manner.
17.    Special Provisions for Counterparty Payments. The parties hereby agree
that, notwithstanding anything to the contrary herein or in the Agreement, in
the event that an Early Termination Date (whether as a result of an Event of
Default or a Termination Event) occurs or is designated with respect to any
Transaction and, as a result, Counterparty owes to GS&Co. an amount calculated
under Section 6(e) of the Agreement, such amount shall be deemed to be zero;
provided that following an Acquisition Transaction Announcement, this Section 17
shall cease to apply.
18.    Delivery of Cash. For the avoidance of doubt, nothing in this Master
Confirmation shall be interpreted as requiring Counterparty to deliver cash in
respect of the settlement of the Transactions contemplated by this Master
Confirmation following payment by Counterparty of the relevant Prepayment
Amount, except in circumstances where the required cash settlement thereof is
permitted for classification of the contract as equity by EITF 00-19 as in
effect on the relevant Trade Date (including, without limitation, where
Counterparty so elects to deliver cash or fails timely to elect to deliver
Shares or Alternative Delivery Property in respect of the settlement of such
Transactions).
19.    Claim in Bankruptcy. GS&Co. acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transaction that are senior to the claims of common stockholders in the event of
Counterparty’s bankruptcy.
20.    [Reserved].
21.    General Obligations Law of New York. With respect to each Transaction,
(i) this Master Confirmation, together with the related Supplemental
Confirmation, as supplemented by the related Trade Notification, is a “qualified
financial contract”, as such term is defined in Section 5-701(b)(2) of the
General Obligations Law of New York (the “General Obligations Law”); (ii) such
Trade Notification constitutes a “confirmation in writing sufficient to indicate
that a contract has been made between the parties” hereto, as set forth in
Section 5-701(b)(3)(b) of the General Obligations Law; and (iii) this Master
Confirmation, together with the related Supplemental Confirmation, constitutes a
prior “written contract” as set forth in Section 5-701(b)(1)(b) of the General
Obligations Law, and each party hereto intends and agrees to be bound by this
Master Confirmation and the related Supplemental Confirmation, as supplemented
by the Trade Notification.
22.    Governing Law. The Agreement, this Master Confirmation, each Supplemental
Confirmation, each Trade Notification and all matters arising in connection with
the Agreement, this Master Confirmation, each Supplemental Confirmation and each
Trade Notification shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York (without reference to its
choice of laws doctrine other than Title 14 of Article 5 of the New York General
Obligations Law).
23.
Offices.

(a)    The Office of GS&Co. for each Transaction is: 200 West Street, New York,
NY 10282-2198.    
(b)    The Office of Counterparty for each Transaction is: Intuitive Surgical,
Inc., 1266 Kifer Rd, Sunnyvale, CA 94086
24.    Arbitration. The Agreement, this Master Confirmation, each Supplemental
Confirmation and each Trade Notification are subject to the following
arbitration provisions:
(a)All parties to this Master Confirmation are giving up the right to sue each
other in court, including the right to a trial by jury, except as provided by
the rules of the arbitration forum in which a claim is filed.
(b)Arbitration awards are generally final and binding; a party’s ability to have
a court reverse or modify an arbitration award is very limited.
(c)The ability of the parties to obtain documents, witness statements and other
discovery is generally more limited in arbitration than in court proceedings.

13

--------------------------------------------------------------------------------



(d)The arbitrators do not have to explain the reason(s) for their award.
(e)The panel of arbitrators will typically include a minority of arbitrators who
were or are affiliated with the securities industry, unless Counterparty is a
member of the organization sponsoring the arbitration facility, in which case
all arbitrators may be affiliated with the securities industry.
(f)The rules of some arbitration forums may impose time limits for bringing a
claim in arbitration. In some cases, a claim that is ineligible for arbitration
may be brought in court.
(g)The rules of the arbitration forum in which the claim is filed, and any
amendments thereto, shall be incorporated into this Master Confirmation.
Counterparty agrees that any and all controversies that may arise between
Counterparty and GSI, including, but not limited to, those arising out of or
relating to the Agreement or any Transaction hereunder, shall be determined by
arbitration conducted before FINRA Dispute Resolution (“FINRA-DR”), or if
FINRA-DR decline to hear the matter, before the American Arbitration
Association, in accordance with their arbitration rules then in force. The award
of the arbitrator shall be final, and judgment upon the award rendered may be
entered in any court, state or federal, having jurisdiction.
No person shall bring a putative or certified class action to arbitration, nor
seek to enforce any pre-dispute arbitration agreement against any person who has
initiated in court a putative class action or who is a member of a putative
class who has not opted out of the class with respect to any claims encompassed
by the putative class action until: (i) the class certification is denied; (ii)
the class is decertified; or (iii) Counterparty is excluded from the class by
the court.
Such forbearance to enforce an agreement to arbitrate shall not constitute a
waiver of any rights under this Master Confirmation except to the extent stated
herein.
25.    Counterparts.    This Master Confirmation may be executed in any number
of counterparts, all of which shall constitute one and the same instrument, and
any party hereto may execute this Master Confirmation by signing and delivering
one or more counterparts.





14

--------------------------------------------------------------------------------



Executed Version


Counterparty hereby agrees (a) to check this Master Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to any particular Transaction to which this
Master Confirmation relates, by manually signing this Master Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
Equity Derivatives Documentation Department, Facsimile No. ###############.
 
 
 
Yours faithfully,
 
 
 
 
 
 
 
 
GOLDMAN, SACHS & CO.
 
 
 
 
 
 
 
 
By:
/s/ DANIEL KOPPER
 
 
 
 
Authorized Signatory
 
 
 
 
Name: Daniel Kopper
 
 
 
 
Title: Vice President
 
 
 
 
 
Agreed and Accepted By:
 
 
 
 
 
 
 
 
INTUITIVE SURGICAL, INC.
 
 
 
 
 
 
 
 
By:
/s/ MARSHALL L. MOHR
 
 
 
 
Name: Marshall L. Mohr
 
 
 
 
Title: Senior Vice President and Chief Financial Officer
 
 
 




--------------------------------------------------------------------------------



SCHEDULE A

SUPPLEMENTAL CONFIRMATION



To:


Intuitive Surgical, Inc.
1266 Kifer Rd
Sunnyvale, CA 94086
From:
Goldman, Sachs & Co.
Subject:
Capped Accelerated Stock Buyback
Ref. No:
[Insert Reference No.]
Date:
[Insert Date]

--------------------------------------------------------------------------------

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman, Sachs & Co.
(“GS&Co.”) and Intuitive Surgical, Inc. (“Counterparty”) (together, the
“Contracting Parties”) on the Trade Date specified below. Supplemental
Confirmation is a binding contract between GS&Co. and Counterparty as of the
relevant Trade Date for the Transaction referenced below.
1.    This Supplemental Confirmation supplements, forms part of, and is subject
to the Master Confirmation dated as of July 29, 2013 (the “Master Confirmation”)
between the Contracting Parties, as amended and supplemented from time to time.
All provisions contained in the Master Confirmation govern this Supplemental
Confirmation except as expressly modified below.
2.    The terms of the Transaction to which this Supplemental Confirmation
relates are as follows:
Trade Date:
[ ]
Forward Price Adjustment Percentage:
[ ]
Hedge Period End Date:
[ ]
Scheduled Termination Date:
[ ]
First Acceleration Date:
[ ]
Prepayment Amount:
[ ]
Prepayment Date:
[ ]
Initial Shares:
[ ] Shares; provided that if, in connection with the Transaction, GS&Co. is
unable to borrow or otherwise acquire a number of Shares equal to the Initial
Shares for delivery to Counterparty on the Initial Share Delivery Date, the
Initial Shares delivered on the Initial Share Delivery Date shall be reduced to
such number of Shares that GS&Co. is able to so borrow or otherwise acquire.
Initial Share Delivery Date:
[ ]






A-1

--------------------------------------------------------------------------------




Minimum Shares:
As set forth in the Trade Notification, to be a number of Shares equal to (a)
the Prepayment Amount divided by (b) 110% of the Hedge Period Reference Price.
Maximum Shares:
As set forth in the Trade Notification, to be a number of Shares equal to (a)
the Prepayment Amount divided by (b) 90% of the Hedge Period Reference Price.
Additional Relevant Days:
The 5 Exchange Business Days immediately following the Calculation Period.

3.    Counterparty represents and warrants to GS&Co. that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or(ii) during the calendar week in which the Trade Date
occurs.
4.    This Supplemental Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Supplemental Confirmation by signing and
delivering one or more counterparts.

A-2

--------------------------------------------------------------------------------




Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to the Transaction to which this
Supplemental Confirmation relates, by manually signing this Supplemental
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Equity Derivatives Documentation Department, facsimile No.
###############.
 
 
 
Yours sincerely,
 
 
 
 
 
 
 
 
 
GOLDMAN, SACHS & CO.
 
 
 
 
 
 
 
 
 
By: ________________________________
 
 
 
 
Authorized Signatory
 
 
 
 
 
 
Agreed and Accepted By:
 
 
 
 
 
 
 
 
INTUITIVE SURGICAL, INC.
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 


A-3

--------------------------------------------------------------------------------









SCHEDULE B
TRADE NOTIFICATION



To:


Intuitive Surgical, Inc.
1266 Kifer Rd
Sunnyvale, CA 94086
From:
Goldman, Sachs & Co.
Subject:
Capped Accelerated Stock Buyback
Ref. No:
[Insert Reference No.]
Date:
[Insert Date]

--------------------------------------------------------------------------------

The purpose of this Trade Notification is to notify you of certain terms in the
Transaction entered into between Goldman, Sachs & Co. (“GS&Co.”) and Intuitive
Surgical, Inc. (“Counterparty”) (together, the “Contracting Parties”) on the
Trade Date specified below.
This Trade Notification supplements, forms part of, and is subject to the
Supplemental Confirmation dated as of July 29, 2013 (the “Supplemental
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time. The Supplemental Confirmation is subject to the Master
Confirmation dated as of [ ] (the “Master Confirmation”) between the Contracting
Parties, as amended and supplemented from time to time.
Hedge Completion Date:
[ ]
Hedge Period Reference Price:
USD [ ]
Forward Price Adjustment Amount:
USD[ ]
Minimum Shares:
[ ]
Maximum Shares:
[ ]

 
 
 
Yours sincerely,
 
 
 
 
 
 
 
 
GOLDMAN, SACHS & CO.
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Authorized Signatory




B-1

--------------------------------------------------------------------------------





ANNEX A
COUNTERPARTY SETTLEMENT PROVISIONS



1.The following Counterparty Settlement Provisions shall apply to the extent
indicated under the Master Confirmation:
 
Settlement Currency:
USD
 
 
 
 
Settlement Method Election:
Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents and warrants to GS&Co. in
writing on the date it notifies GS&Co. of its election that, as of such date,
the Electing Party is not aware of any material non-public information
concerning Counterparty or the Shares and is electing the settlement method in
good faith and not as part of a plan or scheme to evade compliance with the
federal securities laws.
 
 
 
 
Electing Party:
Counterparty
 
Settlement Method
Election Date:
The earlier of (i) the Scheduled Termination Date and (ii) the second Exchange
Business Day immediately following the Accelerated Termination Date (in which
case the election under Section 7.1 of the Equity Definitions shall be made no
later than 10 minutes prior to the open of trading on the Exchange on such
second Exchange Business Day), as the case may be.
 
 
 
 
Default Settlement Method:
Cash Settlement
 
 
 
 
Forward Cash Settlement
Amount:
The Number of Shares to be Delivered multiplied by the Settlement Price.
 
 
 
 
Settlement Price:
The average of the VWAP Prices for the Exchange Business Days in the Settlement
Valuation Period, subject to Valuation Disruption as specified in the Master
Confirmation.
 
 
 
 
Settlement Valuation Period:
A number of Scheduled Trading Days selected by GS&Co. in its good faith
commercially reasonable discretion by reference to (x) the then-prevailing
volume limitations of Rule 10b-18 in respect of the Shares and (y) the number of
commercially reasonable Scheduled Trading Days necessary or advisable to unwind
a commercially reasonable hedge position, beginning on the Scheduled Trading Day
immediately following the earlier of (i) the Scheduled Termination Date or (ii)
the Exchange Business Day immediately following the Termination Date.














1

--------------------------------------------------------------------------------



 
Cash Settlement:
If Cash Settlement is applicable, then Buyer shall pay to Seller the absolute
value of the Forward Cash Settlement Amount on the Cash Settlement Payment Date.
 
 
 
 
Cash Settlement
Payment Date:
The date one Settlement Cycle following the last day of the Settlement Valuation
Period.
 
 
 
 
Net Share Settlement
Procedures:
If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 7 below.



2.Net Share Settlement shall be made by delivery on the Cash Settlement Payment
Date of a number of Shares satisfying the conditions set forth in paragraph 3
below (the “Registered Settlement Shares”), or a number of Shares not satisfying
such conditions (the “Unregistered Settlement Shares”), in either case with a
value equal to the absolute value of the Forward Cash Settlement Amount, as
determined by the Calculation Agent, with such Shares’ value determined by the
Calculation Agent (which value shall, in the case of Unregistered Settlement
Shares, take into account a commercially reasonable illiquidity discount).
3.Counterparty may only deliver Registered Settlement Shares pursuant to
paragraph 2 above if:
(a)a registration statement covering public resale of the Registered Settlement
Shares by GS&Co. (the “Registration Statement”) shall have been filed with the
Securities and Exchange Commission under the Securities Act and been declared or
otherwise become effective on or prior to the date of delivery, and no stop
order shall be in effect with respect to the Registration Statement; a printed
prospectus relating to the Registered Settlement Shares (including any
prospectus supplement thereto, the “Prospectus”) shall have been delivered to
GS&Co., in such quantities as GS&Co. shall reasonably have requested, on or
prior to the date of delivery;
(b)the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be satisfactory to GS&Co.;
(c)as of or prior to the date of delivery, GS&Co. and its agents shall have been
afforded a reasonable opportunity to conduct a due diligence investigation with
respect to Counterparty customary in scope for underwritten offerings of equity
securities of similar size and the results of such investigation are
satisfactory to GS&Co., in its discretion; and
(d)as of the date of delivery, an agreement (the “Underwriting Agreement”) shall
have been entered into with GS&Co. in connection with the public resale of the
Registered Settlement Shares by GS&Co. substantially similar to underwriting
agreements customary for underwritten offerings of equity securities of similar
size, in form and substance satisfactory to GS&Co., which Underwriting Agreement
shall include, without limitation, provisions substantially similar to those
contained in such underwriting agreements relating, without limitation, to the
indemnification of, and contribution in connection with the liability of, GS&Co.
and its affiliates and the provision of customary opinions, accountants’ comfort
letters and lawyers’ negative assurance letters.
4.
If Counterparty delivers Unregistered Settlement Shares pursuant to paragraph 2
above:

(a)all Unregistered Settlement Shares shall be delivered to GS&Co. (or any
affiliate of GS&Co. designated by GS&Co.) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(2)
thereof;
(b)as of or prior to the date of delivery, GS&Co. and any potential purchaser of
any such shares from GS&Co. (or any affiliate of GS&Co. designated by GS&Co.)
identified by GS&Co. shall be afforded a commercially reasonable opportunity to
conduct a due diligence investigation with respect to Counterparty customary in
scope for private placements of equity securities for an issuance of similar
size (including, without limitation, the

2

--------------------------------------------------------------------------------



right to have made available to them for inspection all financial and other
records, pertinent corporate documents and other information reasonably
requested by them);
(c)as of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with GS&Co. (or any affiliate of GS&Co.
designated by GS&Co.) in connection with the private placement of such shares by
Counterparty to GS&Co. (or any such affiliate) and the private resale of such
shares by GS&Co. (or any such affiliate), substantially similar to private
placement purchase agreements customary for private placements of equity
securities for an issuance of similar size, in form and substance commercially
reasonably satisfactory to GS&Co., which Private Placement Agreement shall
include, without limitation, provisions substantially similar to those contained
in such private placement purchase agreements relating, without limitation, to
the indemnification of, and contribution in connection with the liability of,
GS&Co. and its affiliates and the provision of customary opinions, accountants’
comfort letters and lawyers’ negative assurance letters, and shall provide for
the payment by Counterparty of all reasonable fees and expenses in connection
with such resale, including all reasonable fees and expenses of counsel for
GS&Co., and shall contain representations, warranties, covenants and agreements
of Counterparty reasonably necessary or advisable to establish and maintain the
availability of an exemption from the registration requirements of the
Securities Act for such resales; and
(d)in connection with the private placement of such shares by Counterparty to
GS&Co. (or any such affiliate) and the private resale of such shares by GS&Co.
(or any such affiliate), Counterparty shall, if so requested by GS&Co., prepare,
in cooperation with GS&Co., a private placement memorandum in form and substance
reasonably satisfactory to GS&Co.
5.GS&Co., itself or through an affiliate (the “Selling Agent”) or any
underwriter(s), will sell all, or such lesser portion as may be required
hereunder, of the Registered Settlement Shares or Unregistered Settlement Shares
and any Makewhole Shares (as defined below) (together, the “Settlement Shares”)
delivered by Counterparty to GS&Co. pursuant to paragraph 6 below commencing on
the Cash Settlement Payment Date and continuing until the date on which the
aggregate Net Proceeds (as such term is defined below) of such sales, as
determined by GS&Co., is equal to the absolute value of the Forward Cash
Settlement Amount (such date, the “Final Resale Date”). If the proceeds of any
sale(s) made by GS&Co., the Selling Agent or any underwriter(s), net of any fees
and commissions (including, without limitation, underwriting or placement fees)
customary for similar transactions under the circumstances at the time of the
offering, together with commercially reasonable carrying charges and expenses
incurred in connection with the offer and sale of the Shares (including, but
without limitation to, the covering of any over-allotment or short position
(syndicate or otherwise)) (the “Net Proceeds”) exceed the absolute value of the
Forward Cash Settlement Amount, GS&Co. will refund, in USD (or, at
Counterparty’s election, Shares of equivalent value, as determined by the
Calculation Agent), such excess to Counterparty on the date that is three (3)
Currency Business Days following the Final Resale Date, and, if any portion of
the Settlement Shares remains unsold, GS&Co. shall return to Counterparty on
that date such unsold Shares.
6.If the Calculation Agent determines that the Net Proceeds received from the
sale of the Registered Settlement Shares or Unregistered Settlement Shares or
any Makewhole Shares, if any, pursuant to this paragraph 6 are less than the
absolute value of the Forward Cash Settlement Amount (the amount in USD by which
the Net Proceeds are less than the absolute value of the Forward Cash Settlement
Amount being the “Shortfall” and the date on which such determination is made,
the “Deficiency Determination Date”), Counterparty shall on the Exchange
Business Day next succeeding the Deficiency Determination Date (the “Makewhole
Notice Date”) deliver to GS&Co., through the Selling Agent, a notice of
Counterparty’s election that Counterparty shall either (i) pay an amount in cash
equal to the Shortfall on the day that is one (1) Currency Business Day after
the Makewhole Notice Date, or (ii) deliver additional Shares. If Counterparty
elects to deliver to GS&Co. additional Shares, then Counterparty shall deliver
additional Shares in compliance with the terms and conditions of paragraph 3 or
paragraph 4 above, as the case may be (the “Makewhole Shares”), on the first
Clearance System Business Day which is also an Exchange Business Day following
the Makewhole Notice Date in such number as the Calculation Agent reasonably
believes would have a market value on that Exchange Business Day equal to the
Shortfall. Such Makewhole Shares shall be sold by GS&Co. in accordance with the
provisions above; provided that if the sum of the Net Proceeds from the sale of
the originally delivered Shares and the Net Proceeds from the sale of any
Makewhole Shares is less than the absolute

3

--------------------------------------------------------------------------------



value of the Forward Cash Settlement Amount then Counterparty shall, at its
election, either make such cash payment or deliver to GS&Co. further Makewhole
Shares until such Shortfall has been reduced to zero.
7.Notwithstanding the foregoing, in no event shall the aggregate number of
Settlement Shares and Makewhole Shares be greater than the Reserved Shares minus
the amount of any Shares actually delivered by Counterparty under any other
Transaction(s) under this Master Confirmation (the result of such calculation,
the “Capped Number”). Counterparty represents and warrants (which shall be
deemed to be repeated on each day that a Transaction is outstanding) that the
Capped Number is equal to or less than the number of Shares determined according
to the following formula:
A – B
Where
A = the number of authorized but unissued shares of the Counterparty that are
not reserved for future issuance on the date of the determination of the Capped
Number; and

B = the maximum number of Shares required to be delivered to third parties if
Counterparty elected Net Share Settlement of all transactions in the Shares
(other than Transactions in the Shares under this Master Confirmation) with all
third parties that are then currently outstanding and unexercised.
“Reserved Shares” means initially, 10,000,000 Shares. The Reserved Shares may be
increased or decreased in a Supplemental Confirmation.



4

--------------------------------------------------------------------------------





EXHIBIT 10.1


Execution Version






SUPPLEMENTAL CONFIRMATION
To:


Intuitive Surgical, Inc.
1266 Kifer Rd
Sunnyvale, CA 94086
From:
Goldman, Sachs & Co.
Subject:
Capped Accelerated Stock Buyback
Ref. No:
SDB4166515286
Date:
July 29, 2013

--------------------------------------------------------------------------------

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman, Sachs & Co.
(“GS&Co.”) and Intuitive Surgical, Inc. (“Counterparty”) (together, the
“Contracting Parties”) on the Trade Date specified below. Supplemental
Confirmation is a binding contract between GS&Co. and Counterparty as of the
relevant Trade Date for the Transaction referenced below.
1.This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation dated as of July 29, 2013 (the “Master Confirmation”)
between the Contracting Parties, as amended and supplemented from time to time.
All provisions contained in the Master Confirmation govern this Supplemental
Confirmation except as expressly modified below.
2.
The terms of the Transaction to which this Supplemental Confirmation relates are
as follows:


1

--------------------------------------------------------------------------------



Trade Date:
July 29, 2013
Forward Price Adjustment Percentage:
0.65%
Hedge Period:
The period from and including the Hedge Period Start Date to and including the
Hedge Completion Date.
Hedge Period Start Date:
July 29, 2013
Hedge Period End Date:
July 31, 2013
Scheduled Termination Date:
October 29, 2013
First Acceleration Date:
August 16, 2013
Prepayment Amount:
USD 500,000,000.00
Prepayment Date:
August 1, 2013
Initial Shares:
832,305 Shares; provided that if, in connection with the Transaction, GS&Co. is
unable to borrow or otherwise acquire a number of Shares equal to the Initial
Shares for delivery to Counterparty on the Initial Share Delivery Date, the
Initial Shares delivered on the Initial Share Delivery Date shall be reduced to
such number of Shares that GS&Co. is able to so borrow or otherwise acquire.
Initial Share Delivery Date:
August 1, 2013



Minimum Shares:
As set forth in the Trade Notification, to be a number of Shares equal to (a)
the Prepayment Amount divided by (b) 110% of the Hedge Period Reference Price.
Maximum Shares:
Not Applicable. All references to “Maximum Shares” in the Master Confirmation
and any Trade Notification shall be disregarded for purposes of the Transaction
to which this Supplemental Confirmation relates.
Number of Shares to be Delivered:
The definition of “Number of Shares to be Delivered” in the Master Confirmation
shall be deleted and replaced with the following:
“A number of Shares equal to (a) the Prepayment Amount divided by (b) the
Divisor Amount; provided that the Number of Shares to be Delivered shall not be
less than the Minimum Shares. The Number of Shares to be Delivered on the
Settlement Date shall be reduced, but not below zero, by any Shares delivered
pursuant to the Initial Share Delivery and the Minimum Share Delivery described
below.”
Divisor Amount:
The greater of (i) the Forward Price minus the Forward Price Adjustment Amount
and (ii) $45.00.
Additional Relevant Days:
The 5 Exchange Business Days immediately following the Calculation Period.
Reserved Shares:
1,438,000 Shares

3.Notwithstanding anything to the contrary in Section 6 of the Agreement, an
Additional Termination Event with Counterparty as the sole Affected Party and
the Transaction to which this Supplemental Confirmation relates as the Affected
Transaction will automatically occur without any notice or action by GS&Co. or
Counterparty if the price of the Shares on the Exchange at any time falls below
USD 191.00 (the “Termination Price”), and the Exchange Business Day that the
price of the Shares on the Exchange at any time falls below the Termination
Price will be the “Early Termination Date” for purposes of the Agreement.
4.Counterparty represents and warrants to GS&Co. that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4)

2

--------------------------------------------------------------------------------



under the Exchange Act during either (i) the four full calendar weeks
immediately preceding the Trade Date or (ii) during the calendar week in which
the Trade Date occurs.
5.
Counterparty represents and warrants to GS&Co. that it:

(a)is an “institutional account” as defined in FINRA Rule 4512(c);
(b) is capable of evaluating investment risks independently, both in general and
with regard to all transactions and investment strategies involving a security
or securities, and will exercise independent judgment in evaluating the
recommendations of GS&Co. or its associated persons, unless it has otherwise
notified GS&Co. in writing; and
(c)will notify GS&Co. if any of the statements contained in clause (i) or (ii)
ceases to be true during the term of the Transaction to which this Supplemental
Confirmation relates.
6.This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.





3

--------------------------------------------------------------------------------



Execution Version


Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to the Transaction to which this
Supplemental Confirmation relates, by manually signing this Supplemental
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Equity Derivatives Documentation Department, facsimile No.
###############.
 
 
 
Yours faithfully,
 
 
 
 
 
 
 
 
GOLDMAN, SACHS & CO.
 
 
 
 
 
 
 
 
By:
/s/ DANIEL KOPPER
 
 
 
 
Authorized Signatory
 
 
 
 
Name: Daniel Kopper
 
 
 
 
Title: Vice President
 
 
 
 
 
Agreed and Accepted By:
 
 
 
 
 
 
 
 
INTUITIVE SURGICAL, INC.
 
 
 
 
 
 
 
 
By:
/s/ MARSHALL L. MOHR
 
 
 
 
Name: Marshall L. Mohr
 
 
 
 
Title: Senior Vice President and Chief Financial Officer
 
 
 




4